Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Applicant’s amendment filed on 5/10/21, with respect to claim 1, have been fully considered and are persuasive.  Therefore, the rejection on 2/9/21 has been withdrawn.  For conclusion, claim 1 is now allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious a motivation to provide a feed dispenser having the combination of structural limitations, especially a drive mechanism comprising a horizontal worm thread with a free left end, a nut mounted on the upper wall of the movable carriage and to which the worm thread is attached, and an electric engine and transmission assembly mounted on a right wall of the cabinet and on which an opposite end of the worm thread is mounted, wherein the drive mechanism moves the movable carriage between a first position in which the upper inlet aligns with the lower outlet of the top hopper such that a dose of the feed fills the vertical tubular chamber by gravity, the lower outlet remaining closed against the bottom wall, and a second position in which the lower outlet aligns with the vertical outlet pipe and the dose of the feed falls into the trough by gravity, the closing drawer closing the lower outlet of the top hopper, a computer device comprising a programming panel configured to program a quantity of the feed to be released and times at which the feed is to be released into the trough through the vertical outlet pipe, a movement sensing device to detect movement of the movable carriage, comprising a fixed limit sensor and a central sensor mounted on an inner side of the removable front cover and a movable sensor mounted on the movable carriage that interacts with the fixed limit sensor and the central sensor, an electric circuit comprising a battery for supplying a power circuit of the electric engine and the computer device, an on-off switch, and an electric conductor connected to an electric power grid, and a safety device against eventual breakdown comprising a smooth free end of the horizontal worm thread positioned in correspondence with the second position, and a smooth end opposite the horizontal worm thread on the electric engine, positioned in correspondence with the first position, wherein in both the first position and the second position, there is an excess space between the movable carriage and one of the side walls of the cabinet so as to avoid dispensing the entire reservoir to an animal, such as claimed in claim 1, and to modify the prior art to meet the claimed limitations would be an improper hindsight reasoning.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TRINH T NGUYEN/Primary Examiner, Art Unit 3644